    Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 1 of 14 PageID 1092




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


VONABELL HURST,

        Plaintiff,

v.                                                               Case No. 8:20-cv-847-CPT

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,1

      Defendant.
___________________________________/



                                          ORDER

        The Plaintiff seeks judicial review of the Commissioner’s denial of her claim for

Supplemental Security Income (SSI).                  For the reasons discussed below, the

Commissioner’s decision is affirmed.

                                                I.

        The Plaintiff was born in 1994, has an associate’s degree, and has no past

relevant work experience. (R. 24, 184, 213). In July 2015, the Plaintiff applied for

SSI, alleging disability as of December 2014 due to depression, seizures, obsessive

compulsive disorder, intermittent explosive disorder, post-traumatic stress disorder,


1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to
Federal Rule of Civil Procedure 25(d), Ms. Kijakazi is substituted for Commissioner Andrew M. Saul
as the Defendant in this suit.
 Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 2 of 14 PageID 1093




and “mental illness.” (R. 213, 404). The Social Security Administration denied the

Plaintiff’s applications both initially and on reconsideration (R. 226, 241), as did an

Administrative Law Judge (ALJ) following a hearing on the matter in July 2017 (R.

244–66).   The Appeals Council later vacated the ALJ’s decision, however, and

remanded the case, with the instruction that the ALJ consider whether there was good

cause to admit additional evidence offered by the Plaintiff after the hearing. (R. 267–

69).

       In a decision filed in June 2019, the ALJ addressed the additional evidence issue

but found that the good cause standard had not been met. (R. 12–13). Having

disposed of that question, the ALJ then went on to resolve the merits of the Plaintiff’s

SSI application. (R. 13–26). In doing so, the ALJ found that the Plaintiff: (1) had not

engaged in any substantial gainful activity since her application date; (2) had the severe

impairments of conversion disorder, obsessive-compulsive disorder with post-

traumatic stress disorder, a subjective history of psychogenic seizures/syncope; and

major depression with generalized anxiety disorder in a histrionic personality and

mood disorder; (3) did not, however, have an impairment or combination of

impairments that met or medically equaled the severity of any of the listed

impairments; (4) had the residual functional capacity (RFC) to perform work at all

exertional levels with some non-exertional limitations, including a restriction that she

not have more than frequent interaction with the general public, co-workers, or




                                            2
    Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 3 of 14 PageID 1094




supervisors; and (5) based on the testimony of a vocational expert (VE),2 could engage

in jobs that exist in significant numbers in the national economy. Id. In light of these

findings, the ALJ concluded that the Plaintiff was not disabled. (R. 26).

        The Appeals Council denied the Plaintiff’s request for review.                      (R. 1–3).

Accordingly, the ALJ’s decision became the final decision of the Commissioner.

                                                  II.

        The Social Security Act defines disability as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment . . . which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see also 20 C.F.R. § 416.905(a).3

A physical or mental impairment under the Act “results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically

acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

        To determine whether a claimant is disabled, the Social Security Regulations

(Regulations) prescribe “a five-step, sequential evaluation process.” Carter v. Comm’r

of Soc. Sec., 726 F. App’x 737, 739 (11th Cir. 2018) (per curiam) (citing 20 C.F.R.

§ 404.1520(a)(4)).4 Under this process, an ALJ must assess whether the claimant: (1)

is performing substantial gainful activity; (2) has a severe impairment; (3) has a severe


2
  “A [VE] is an expert on the kinds of jobs an individual can perform based on [the claimant’s] capacity
and impairments.” Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004).
3
  Unless otherwise indicated, citations to the Code of Federal Regulations are to the version in effect
at the time of the ALJ’s decision.
4
  Unpublished opinions are not considered binding precedent but may be cited as persuasive authority.
11th Cir. R. 36-2.

                                                   3
 Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 4 of 14 PageID 1095




impairment that meets or equals an impairment specifically listed in 20 C.F.R. Part

404, Subpart P, Appendix 1; (4) has the RFC to engage in her past relevant work; and

(5) can perform other jobs in the national economy given her RFC, age, education,

and work experience. Id. (citing Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir.

2004); 20 C.F.R. § 416.920(a)(4)). Although the claimant has the burden of proof

through step four, the burden temporarily shifts to the Commissioner at step five.

Goode v. Comm’r of Soc. Sec., 966 F.3d 1277, 1279 (11th Cir. 2020) (quoting Hale v.

Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)); Sampson v. Comm’r of Soc. Sec., 694 F.

App’x 727, 734 (11th Cir. 2017) (per curiam) (citing Jones v. Apfel, 190 F.3d 1224, 1228

(11th Cir. 1999)). If the Commissioner carries that burden, the claimant must then

prove that she cannot engage in the work identified by the Commissioner. Goode, 966

F.3d at 1279. In the end, “the overall burden of demonstrating the existence of a

disability . . . rests with the claimant.” Washington v. Comm’r of Soc. Sec., 906 F.3d

1353, 1359 (11th Cir. 2018) (quoting Doughty v. Apfel, 245 F.3d 1274, 1280 (11th Cir.

2001)).

      A claimant who does not prevail at the administrative level may seek judicial

review in federal court provided the Commissioner has issued a final decision on the

matter after a hearing. 42 U.S.C. § 405(g). Judicial review is limited to determining

whether the Commissioner applied the correct legal standards and whether the

decision is supported by substantial evidence. Id.; Hargress v. Soc. Sec. Admin., Comm’r,

883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (per curiam) (citation omitted). Substantial

evidence is “more than a mere scintilla” and is “such relevant evidence as a reasonable
                                           4
 Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 5 of 14 PageID 1096




person would accept as adequate to support a conclusion.” Biestek v. Berryhill, 587 U.S.

___, 139 S. Ct. 1148, 1154 (2019) (citations and quotations omitted). In evaluating

whether substantial evidence supports the Commissioner’s decision, the Court “may

not decide the facts anew, make credibility determinations, or re-weigh the evidence.”

Carter, 726 F. App’x at 739 (citing Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005)). “[W]hile the court [accords] deference to the [Commissioner’s] factual

findings, no such deference is given to [his] legal conclusions.” Keel-Desensi v. Berryhill,

2019 WL 1417326, at *2 (M.D. Fla. Mar. 29, 2019) (citing Keeton v. Dep’t of Health &

Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)).

                                            III.

       The Plaintiff raises two challenges on appeal: (1) the ALJ erred in assigning only

“some weight” to the opinion of a one-time psychological consultative examiner, Dr.

Steven Kanakis; and (2) the ALJ’s RFC determination did not account for the

symptoms associated with the Plaintiff’s bipolar disorder, which was diagnosed by a

licensed clinical social worker (LCSW), Kathleen Rodriguez. The Commissioner

counters that the ALJ properly applied the governing law and that his decision is

supported by substantial evidence. Upon a thorough review of the record and the

parties’ submissions, the Court finds that the Plaintiff’s challenges lack merit.

                                            A.

       As noted above, at step four of the sequential evaluation process, the ALJ must

determine the claimant’s RFC and her ability to perform her past relevant work. See

20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545. To do so, an ALJ “must consider all
                                             5
 Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 6 of 14 PageID 1097




medical opinions in a claimant’s case record, together with other relevant evidence.”

McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 962 (11th Cir. 2015) (per curiam)

(citing 20 C.F.R. § 404.1527(b)). Medical opinions are statements from physicians or

other acceptable medical sources “‘that reflect judgments about the nature and severity

of [the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite [her] impairment(s), and [the

claimant’s] physical or mental restrictions.’” Winschel v. Comm’r of Soc. Sec., 631 F.3d

1176, 1178–79 (11th Cir. 2011) (quoting 20 C.F.R. § 404.1527(a)(2)).

      The Regulations set forth three tiers of medical opinions: (1) treating doctors;

(2) non-treating, examining doctors; and (3) non-treating, non-examining doctors.

Himes v. Comm’r of Soc. Sec., 585 F. App’x 758, 762 (11th Cir. 2014) (per curiam) (citing

20 C.F.R. §§ 404.1527(a)(2), (c)(1)–(2); id. at § 416.927(c)(1)-(2)). Treating doctors’

opinions are accorded the most deference because there is a greater likelihood that

these providers will “be able to give a more complete picture of the [claimant’s] health

history.” Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259 (11th Cir. 2019) (per

curiam) (citing 20 C.F.R. § 404.1527(c)(2)). The opinion of a one-time examining

doctor, by contrast, “[i]s not entitled to great weight.” Crawford, 363 F.3d at 1160

(citing McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987)). And, the opinion of a

non-examining doctor is generally afforded the least deference. Huntley v. Soc. Sec.

Admin., Comm’r, 683 F. App’x 830, 832 (11th Cir. 2017) (per curiam).

      Irrespective of the nature of a doctor’s relationship with a claimant, an ALJ

must state with particularity the weight given to a medical opinion and the reasons
                                           6
 Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 7 of 14 PageID 1098




therefor. Lawton v. Comm’r of Soc. Sec., 431 F. App’x 830, 833 (11th Cir. 2011) (per

curiam) (citing Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987)). In rendering

this assessment, an ALJ must take into account: (1) whether the doctor has examined

the claimant; (2) the length, nature, and extent of the doctor’s relationship with the

claimant; (3) the medical evidence and explanation supporting the doctor’s opinion;

(4) the degree to which the doctor’s opinion is consistent with the record as a whole;

and (5) the doctor’s area of specialization. 20 C.F.R. § 416.927(c). While an ALJ is

required to consider each of these factors, he is not obligated to address them explicitly

in his decision. Lawton, 431 F. App’x at 833. In the end, an ALJ is free to reject the

opinion of any doctor where the evidence supports a contrary conclusion. Id. (citing

Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985)); accord Sharfarz, 825 F.2d at 280

(“Of course, the ALJ may reject any medical opinion if the evidence supports a

contrary finding.”) (citation omitted).

      In this case, Dr. Kanakis conducted a psychological evaluation of the Plaintiff

in November 2015. (R. 661). During the course of that evaluation, the Plaintiff

advised that “she spen[t] her typical day [ ] ‘horseback riding, watching television, and

collecting signatures on petitions for extra money,’” and that she also could cook,

drive, and manage her own finances. (R. 662). Based upon the information provided

by the Plaintiff and a review of her therapist’s records, Dr. Kanakis determined that

the Plaintiff’s thought processes “were logical and coherent” and that she appeared to

be of average intelligence, with “fair to poor” insight and judgment, and with no

evidence of a thought disorder. (R. 661–63). Dr. Kanakis further found that, although
                                            7
 Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 8 of 14 PageID 1099




the Plaintiff reported a “plethora of physical ailments,” there was no medical evidence

demonstrating the existence of those afflictions. (R. 663). Considering the above, Dr.

Kanakis opined:

      [t]he results of the present evaluation suggest that the [Plaintiff] suffers
      from Conversion Disorder with Mixed Symptoms, Persistent;
      Generalized Anxiety Disorder; and Histrionic Personality Disorder. She
      appeared to be in need of intensive outpatient counseling at the time of
      the evaluation. She reported that she currently sees a counselor one time
      per month, but this counseling should be occurring at least weekly. Her
      prognosis is poor due to the nature [of her] personality disorders. She
      was believed to be at risk of suffering decompensation in a work-like
      setting in that she is likely to experience rather dramatic physical
      problems when stressors become too great. She, more than likely, has
      little difficulty collecting signatures on petitions for extra money in that
      she is able to perform this work at her own pace and without the stress of
      a supervisor. The [Plaintiff] was believed able to manage her own
      finances as demonstrated by her ability to do simple arithmetic problems
      and by her report of managing her own finances currently.

(R. 663).

      In his decision, the ALJ afforded only some deference to Dr. Kanakis’s

conclusions, observing that “there was little evidence to suggest that the [Plaintiff]

would not be able to perform unskilled work with some limitation in interpersonal

contact.” (R. 23). In support of this finding, the ALJ pointed to the fact that the

Plaintiff was able to attend classes and “to work collecting signatures on petitions.”

Id.

      The Plaintiff now argues that the ALJ’s assessment of Dr. Kanakis’s opinion is

not sufficiently buttressed by the evidence of record.       Implicit in the Plaintiff’s


                                           8
 Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 9 of 14 PageID 1100




argument—although not directly stated—is that the ALJ should have accorded greater

weight to Dr. Kanakis’s evaluation of the Plaintiff’s limitations. This contention fails.

      It bears emphasizing at the outset that the ALJ was not required to give Dr.

Kanakis’s assessments any special deference given that he was a one-time consultative

examiner. See McSwain, 814 F.2d at 619; Crawford, 363 F.3d at 1160. It should also

be noted that, as he was obligated to do, the ALJ made clear the extent to which he

credited Dr. Kanakis’s opinion and his reasons for doing so. (R. 23).

      Putting aside these issues, the Plaintiff does not argue, let alone demonstrate,

that the ALJ would have arrived at a different RFC determination had he attached

more significance to Dr. Kanakis’s findings than he did. The Plaintiff also does not

explain what weight the ALJ should have assigned to Dr. Kanakis’s assessments and

why. Instead, the Plaintiff’s contention boils down to a quarrel with the ALJ’s

resolution of conflicting evidence as it relates to Dr. Kanakis’s opinion, without any

showing that such evidence would result in a contrary determination as to the

Plaintiff’s functional abilities. Such an argument cannot succeed. See Graham v.

Bowen, 790 F.2d 1572, 1575 (11th Cir. 1986) (“The weighing of the evidence is a

function of the factfinder, not of the district court.”); Lawton, 431 F. App’x at 833

(“While the record does contain some evidence that is contrary to the ALJ’s

determination, we are not permitted to reweigh the importance attributed to the

medical evidence.”).

      The Court is likewise unpersuaded with the Plaintiff’s assertion that there is not

substantial evidence to bolster the ALJ’s evaluation of Dr. Kanakis’s findings. While
                                           9
Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 10 of 14 PageID 1101




the Plaintiff argues that her “signature-collection job” does not show she is capable of

full-time work, at a minimum her employment buttresses the ALJ’s conclusion that

she can perform unskilled work with limited interpersonal contact. (R. 23); see also

Raices v. Comm’r of Soc. Sec., 805 F. App’x 836, 838 (11th Cir. 2020) (holding that the

claimant’s part-time job supported the ALJ’s determination that the claimant could

engage in some work activity). And, despite the Plaintiff’s claim that the record lacks

evidence of her attending classes after her alleged disability onset date in December

2014, the Plaintiff reported to her neurologist in September 2016 that, although she

was not working at the time, “she ha[d] been taking classes one of which [was] a

counseling class.” (R. 914). This evidence amounts to “more than a scintilla” and is

adequate to sustain the ALJ’s determination. Biestek, 139 S. Ct. at 1154; see also

Crawford, 363 F.3d at 1158–59 (“Even if the evidence preponderates against the

Commissioner’s findings, we must affirm if the decision reached is supported by

substantial evidence.”) (quotations omitted).

      The Court similarly finds unconvincing the Plaintiff’s attempts to add heft to

Dr. Kanakis’s opinion by arguing that it is consistent with the Plaintiff’s history of

frequent psychogenic, non-epileptic seizures. (Doc. 15 at 14). While the Plaintiff may

well be correct that such evidence supports Dr. Kanakis’s conclusions, this fact

provides no basis to overturn the ALJ’s assessment of Dr. Kanakis’s findings because

it is not the function of the Court to re-weigh the evidence upon review. Sims v. Comm’r

of Soc. Sec., 706 F. App’x 595, 604 (11th Cir. 2018) (“Under a substantial evidence

standard of review, [the plaintiff] must do more than point to evidence in the record
                                          10
Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 11 of 14 PageID 1102




that supports her position; she must show the absence of substantial evidence

supporting the ALJ’s conclusion.”) (citing Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th

Cir. 1991) (per curiam)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (“If the

Commissioner’s decision is supported by substantial evidence we must affirm, even if

the proof preponderates against it.”) (citations omitted). Rather, the Court’s role is

confined to analyzing whether the ALJ relied on substantial evidence and applied the

proper legal standards. Miles, 84 F.3d at 1400. The ALJ met this standard with respect

to Dr. Kanakis’s opinion.

                                            B.

       The Court finds unavailing as well the Plaintiff’s second challenge that the

ALJ’s RFC determination does not account for limitations caused by the Plaintiff’s

bipolar disorder, insofar as it lacks a restriction for unexcused absences or time off task.

(Doc. 15 at 18). This argument hinges on an October 2015 bipolar disorder diagnosis

rendered by Ms. Rodriquez, an LCSW who served as the Plaintiff’s therapist. (R. 620–

22). In support of this diagnosis, Ms. Rodriquez described the Plaintiff’s mood as

“[v]acillat[ing] between euphoric to depression;” her judgment as “poor [to] fair;” her

impulse control as “poor;” and her affect as “either . . . hyperfocused and overly happy

to crying, angry, hopeless and suicidal.” (R. 621). Ms. Rodriquez opined that “[t]he

more expected from [the Plaintiff,] the less she is capable of functioning,” and that “[i]t

is unlikely [she] can work in any job/career that has expectations, time constraints or

any responsibilities . . . she interprets as overwhelming or unfair to her.” (R. 622).



                                            11
Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 12 of 14 PageID 1103




        The Plaintiff’s argument fails as a threshold matter because Ms. Rodriquez—as

an LCSW—is not an acceptable medical source whose opinion can establish the

existence of a mental affliction like bipolar disorder. See 20 C.F.R. § 416.902(a)

(excluding LCSWs from the list of acceptable medical sources); id. at § 416.921

(requiring that a mental impairment be established “by objective medical evidence

from an acceptable medical source”).

        The Plaintiff’s argument also fails because, even though the ALJ did not have

to, he nonetheless considered Ms. Rodriquez’s evaluation in determining the

Plaintiff’s RFC. (R. 23). Although he did not refer specifically to a diagnosis of

“bipolar disorder,” the ALJ addressed Ms. Rodriquez’s conclusion that the Plaintiff’s

“depression, mania, and instability” prevented her from working. Id. The ALJ

ultimately disagreed with Ms. Rodriquez’s assessment based on the Plaintiff’s prior

employment that allegedly ended due to seizures rather than mental health problems;

the fact that she was able to perform the duties associated with the signature collection

job; her attendance at classes; and her failure to comply with recommended

treatments. Id. Substantial evidence supports these conclusions. Biestek, 139 S. Ct. at

1154.

        The Plaintiff further contends that the “overall evidence shows that [she] is not

able [ ] to fulfill a regular work schedule due to her alternating depressive and manic

episodes,” and that documentation from other professionals corroborate the

depressive and manic symptoms described by Ms. Rodriquez. (Doc. 15 at 19). By

way of example, the Plaintiff points to various records purportedly showing that she
                                           12
Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 13 of 14 PageID 1104




“experienced recurrent seizure episodes when . . . exposed to psychological stress;”

treatment notes from her neurologist stating that “she ha[d] not slept in several days”

and “[spoke] in superlatives;” and a psychologist’s description of her as being “highly

distressed.” (Doc. 15 at 18–19) (citations omitted). The Plaintiff’s argument is

misguided, however, because—as discussed previously—other evidence supports the

ALJ’s reasons for discounting Ms. Rodriquez’s opinion that the Plaintiff could not

maintain a regular work schedule. Sims, 706 F. App’x at 604.

       The Plaintiff’s reliance on the Eleventh Circuit’s decision in Samuels v. Acting

Commissioner of Social Security, 959 F.3d 1042 (11th Cir. 2020) does not dictate a

different conclusion. In Samuels, the claimant applied for disability benefits based on

her bipolar disorder. Id. at 1044. While the ALJ found that condition constituted a

“severe impairment,” he did not account for any unexcused absences or time spent

off-task in posing a hypothetical to a VE. Id. at 1047.

       In this case, however, the ALJ did not find that the Plaintiff had the severe

impairment of bipolar disorder because that diagnosis only came from an unacceptable

medical source, Ms. Rodriguez. Even so, as explained above, the ALJ properly

supported his reasons for discounting Ms. Rodriquez’s opinion in any event. Thus,

Samuels is of no help to the Plaintiff here.




                                               13
Case 8:20-cv-00847-CPT Document 16 Filed 08/31/21 Page 14 of 14 PageID 1105




                                         IV.

      For the foregoing reasons, it is hereby ORDERED:

      1.     The Commissioner’s decision is affirmed.

      2.     The Clerk of Court is directed to enter Judgment in the Defendant’s favor

and to close the case.

      SO ORDERED in Tampa, Florida, this 31st day of August 2021.




Copies to:
Counsel of record




                                         14
